DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered. Claim 1 was amended. Claims 1-5 and 13 are pending. The examiner notes that claim 13 has the incorrect status identifier. Claim 13 was added 2/24/2020 and should therefore have the statue “Previously Presented”. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bem et al. (US 6814871, as per applicant’s IDS).
Bem et al. teach a process and composition for removing pollutants from aqueous streams comprising a microporous cation exchange composition of empirical formula ApMxZr1-xSinGeyOm or the corresponding titanium isomorph (abstract, see formula (I) and (II)). Variable A is an exchangeable cation and is selected from potassium, sodium, rubidium, cesium, calcium, magnesium, hydronium or a mixture thereof (col. 2, lines 26-28).  Formula (I) and (II) are further defined in col. 2, lines 21-43 and Formula (I) defined identical to instant Formula (I). When A is hydronium, the composition is protonated. 

The UZSi-9 of Example 4 contains 16.72 wt. % Na2O, 51.98 wt. % SiO2, 30.93 wt. % ZrO2, LOI 10.8 wt. % which gives a formula of Na2.15ZrSi3.45O9.97•2.68H2O(col. 8, lines 44-58).  In example 5, 458 g of UZSi-9 of Example 4 is slurried with 350 g of zirconyl acetate which is spray dried to yield particles of size 20-50 microns (paragraph spanning cols. 8 and 9). A size range of 20-50 microns contains no particles under the size of 5 microns. The composition of Example 5 is protonated—glacial acetic acid was added until a final pH of about 6 was reached. Example 7 describes crushing the 250-420 micron particles of Example 6 into particles less than 50 microns in size (col. 9, lines 20-23). The size range of 20-50 microns of Example 5 and less than 50 microns of Example 7 share a common endpoint and overlap in scope with the size range of 5-20 microns of claim 1 and between 10-15 microns of claim 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 regarding overlapping and close ranges. Here, the specification has been studied regarding the particle size range and no evidence of criticality has been found. There are no unexpected properties for the claimed mean particle size between 5 and 20 microns wherein less than 10% have a size below 5 microns. The claimed particles and those of Bem et al. are cation exchange particles. The size range has not been shown to be critical and thus the prior art renders the claimed range obvious. 
Regarding claim 3, Bem et al. teach loading the cation exchange composition into a cation exchange column for use (col. 7, lines 17-29).
Regarding claim 13 which recites wherein the particle size distribution is achieved through control of the reaction conditions such that particle screening and/or classification is unnecessary, the examiner notes that this is a product-by-process type claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the examiner notes that the phrase “the reaction conditions” is rather broad as the claims are directed to a composition comprising a zirconium silicate of ZS-9 form, the claims are not limited to a composition only containing a zirconium silicate of ZS-9 form. The open comprising . 

Claims 1-5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bem et al. (US 6814871, as per applicant’s IDS) as applied to claims 1-3 and 13 and in further view of Clearfield et al. (Journal of Molecular Structure, 1998, 470, 207-213, as per Applicant’s IDS).
The teachings of Bem et al. are set forth above. Bem et al. exemplify cation exchange compositions comprising the all zirconium silicate, and the protonated form (note that A can be hydronium and see Example 5) and teach the all titanium isomorph, but also teach mixed zirconium/titanium silicates (see formulae (I) and (II) where x ranges from 0 to less than 1 and M can be titanium). But Bem et al. fails to teach a specific composition having a KEC greater than 3.0 meq/g of claim 4 or greater than 4.4 meq/g of claim 5, which are optional limitations for the remaining claims.
Clearfield et al. teach a series of potassium zirconium-titanium silicates of the general formula K2MSi3O9.H2O wherein M = Zr, Ti or a mixture thereof (abstract). The amount of titanium ranges from 0%, 12%, 25%, 37%, 50%, 75% and 100% (p. 208, 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have created the exemplified protonated zirconium silicates of Bem et al. with some quantity of the smaller framework metal titanium (variable M) with the reasonable expectation that a silicate having greater affinity for smaller cations such as potassium would result (e.g. greater than 3.0 or 4.4 meq/g). One would have been motivated to do so as Clearfield et al. teaches that titanium-rich silicates have smaller channels which have a greater affinity for potassium over larger cations. One would have been motivated to do so depending on the cations one wishes to exchange. As taught by Clearfield et al. titanium silicate has a strong affinity for smaller cations like potassium whereas the zirconium silicates have relatively larger pores and have a greater affinity for larger cations. Both references address the tunability of these silicates.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07.
Response to Arguments
Applicant’s arguments regarding the rejection of claims over Bem and Bem in view of Clearfield have been fully considered but are not persuasive. Applicant argues that the invention is based on Applicant’s discovery tha the claimed particulate ranges may be 
First, the claims are not directed to a method of manufacture and as noted in the above rejection, the patentability of a product does not depend on its method of production. Bem teaches 20-50 micron particles which share an endpoint with the claimed range and Example 5, which is protonated, has particles smaller than 50 microns. Applicant has not demonstrated that the instantly claimed sizes somehow improve the ion exchange properties or yield unexpected properties for the range claimed. Accordingly, this rejection is maintained. 
Second, regarding the argument that Bem does not teach the protonated form, this is simply not true. Example 5 is protonated and A in generic formula (I) (which is identical to instant formula (I)) teaches A can be hydronium. And Clearfield teaches the protonated forms of the titanium and/or zirconium silicates can be made. 
Regarding the combination with Clearfield, applicant argues that Clearfield does not address the lack of a teaching of protonation and therefore the rejection should be withdrawn. As noted above, the examiner is not of the position that Bem is lacking regarding claims 1-3 and 13. Clearfield is relied upon for the teaching that smaller framework metals provide different cation selectivities with titanium being particularly selective for potassium. As no arguments regarding this logic have been presented, the rejection is maintained. 

Conclusion
Claims 1-5 and 13 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-61753311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699